Hill,
Justice, dissenting.
The majority say the agreement was the same as a lease for two and one-half years. I respectfully submit that the majority has rewritten the lease. The parties entered into a lease for two years “with right to extend for an additional six months at the option of the Buyer.” If the parties had intended to enter into a two and one-half year lease, they could have done so (but they did not). What was the effect of the agreement entered into by the parties?
Based on the Georgia cases relied upon by the majority, I would find that, although no additional payment was required by this lease, in order to exercise the. option the buyer must have been on the premises at the expiration of the two-year term or have given oral or written notice before the expiration of that term.